Citation Nr: 1500944	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-00 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to March 1998.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).


FINDING OF FACT

A bilateral knee disorder did not begin in service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3,307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's October 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a February 2014 VA examination in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The February 2014 examiner provided collectively adequate February 2014 and March 2014 opinions as to the etiology of the Veteran's bilateral knee disorder.

The Board also finds that there has been substantial compliance with its November 2013 remand.  As directed, the RO obtained outstanding VA medical records, provided the Veteran with an adequate VA examination, and obtained VA opinions as to the etiology of the Veteran's bilateral knee disorder which are sufficient for the Board to decide the claim on.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran reported he first injured his right knee in August 1996 when he tripped and fell.  He stated that he was given pain medication and continued to complete his duties through the pain.  He reported injuring his knee a second time in December 1997 when he tripped on pavement while running.  He was treated with pain medication.  During active duty, between 1996 and 1998, the Veteran was placed in the overweight program and was directed to run and exercise extra daily.  He indicated that the repetitive running and daily exercise caused his knees to swell and hurt and that due to pain, his knees eventually "gave up due to the instability and swelling."  After he separated from the military in March 1998, the Veteran reported his both of his knees continued to hurt on a daily basis and that he took over the counter medication.  He alleged he sought treatment in Mexico for his knees shortly after separation from service.  The Veteran noted that toward the end of 2002 his bilateral knee disorder had worsened to the point where his right knee would lock and cause his left knee more pain, causing him to limp more often.  He then began receiving treatment through VA and was diagnosed with arthritis in his right knee.

Service treatment records show the Veteran injured his right knee in August 1996 when he tripped and hit his knee on a rock.  X-rays were negative for a fracture; the examiner assessed a contusion and recommended treatment with Motrin and ice.  In September 1997, the Veteran reported right knee pain for six days when he fell on his knee during a run.  He reported constant, throbbing sharp pain on the top side of his knee cap.  The examiner documented that the Veteran walked with a limp and found slight swelling and tenderness to the right knee above the patella.  The examiner assessed "possible patellar tendonitis," and a subsequent examination by a doctor assessed a knee contusion.  The Veteran was told to continue running at his own pace over the next three days.  At his separation examination in February 1998, the Veteran indicated in his report of medical history that he injured both knees during a field exercise in October 1997 when he tripped and fell to the ground.  However, on clinical examination, his knees were normal.

The Veteran first sought VA treatment for his right knee in November 2002.  The examiner documented small prepatellar edema on the right knee, pain on lateral rotation, and crepitus; there was no joint ligament laxity.  After a magnetic resonance imaging scan of the right knee the examiner diagnosed knee pain and a meniscal tear.

In a May 2003 VA examination, the knees were diffusely tender, with the right knee more sensitive than the left knee.  The examiner documented bilateral and symmetric retropatellar crepitus and slight, symmetrical, medial collateral ligament laxity.  Patellofemoral compression test was positive on the right greater than the left.  The examiner diagnosed bilateral osteoarthritis with chondromalacia patella.  The examiner found no causal relationship between the Veteran's knee disorder and the injuries sustained in service, reasoning that more likely causes for his knee disorder included chronic obesity and deconditioning.  At this examination, the Veteran was described as "morbidly obese" and weighed 260 pounds.  

The Veteran underwent a VA examination in February 2014.  In the February 2014 opinion, the examiner found the Veteran's knee disorder was "less likely than not" incurred in or caused by service and found that the documented in-service injuries "did not show permanent residuals or chronicity based on medical evidence."  The examiner also indicated that "[t]his has been a classic case of obesity related to knee pain and [osteoarthritis]," noting that a number of studies have shown a link between being overweight and knee osteoarthritis; the examiner reported that overweight men have nearly five times the risk of knee osteoarthritis.  At this examination, the Veteran weighed approximately 268 pounds.  In a March 2014 supplemental opinion, the same VA examiner distinguished the Veteran's currently diagnosed bilateral knee osteoarthritis from the documented in-service injuries, which were soft tissue contusions, and again opined that the Veteran's osteoarthritis was "not caused by or related to the Veteran's active military service."

The Veteran testified before the Board in November 2013.  He indicated that he participated in combat training field maneuvers in service; on one occasion he stated that when he went down to the ground his right knee hit a rock and swelled up with fluid.  The Veteran also reported injuring his knees when he jumped off of a truck during training.  Service treatment records reflect the Veteran sought medical attention in August 1995, when he jumped off a truck, for complaints of low back pain, but not knee pain.  The Veteran also reported participating in demanding physical training as an infantryman and stated he frequently carried 50 to 100 pounds of equipment, participated in long road marches, went to airborne school and participated in five jumps, and ran on uneven ground.  He testified that his right knee had bothered him since service, and that his left knee began bothering him in 1998 or 1999.  He alleged he sought treatment for his knee disorder in Mexico in approximately 1998 and was told that he had early stages of arthritis.  

Having carefully reviewed all the evidence of record, the Board finds that service connection is not warranted for the Veteran's bilateral knee osteoarthritis.  While the record lacks competent evidence linking the Veteran's bilateral knee disorder to service, it does include May 2003, February 2014, and March 2014 medical opinions finding that the Veteran's current knee disorder did not begin in service and is not related to service.  These comprehensive opinions are probative as they were based on thorough medical examinations, reviews of the Veteran's claims file, and are supported by medical rationale.  See Nieves v. Rodriguez, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches."); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Service treatment records reflect the Veteran sought treatment for injuries to his right knee in August 1996 and September 1997; the March 2003 examiner noted that these injuries were treated "conservatively," and the February 2014 examiner commented that had the August 1996 injury been serious, it would have required more scrutinized care and treatment.  The March 2003 and February 2014 examiners attributed the Veteran's currently diagnosed osteoarthritis to either being overweight or deconditioning.  The March 2003 examiner noted a significant 60 pound weight gain by the Veteran since separating from service.  The February 2014 examiner reasoned that absent medical evidence of permanent residuals or chronicity based on the Veteran's in-service injuries, and that obesity was a clear risk factor for developing osteoarthritis, that this was a "classic case of obesity related to knee pain and [osteoarthritis]."

In reaching its determination, the Board has considered the Veteran's lay statements.  While the Veteran's statements are competent evidence as to the symptoms he experienced, his statements are not competent evidence sufficient to diagnose his bilateral knee disorder or reliably relate it to his service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Although the Veteran claimed he was diagnosed by a doctor in Mexico in 1998 as having "early stages of arthritis" in his knees, the record does not contain corroborating medical evidence to this effect.

In the absence of any competent and probative evidence that the Veteran's current bilateral knee disorder is related to his active duty service, service connection is not warranted.  The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


